Title: From Alexander Hamilton to Thomas Mifflin, 10 October 1794
From: Hamilton, Alexander
To: Mifflin, Thomas


Carlisle [Pennsylvania] October 10. 1794.
Sir,
The President thinks he ought not to leave this place without a formal expression of the very poignant regret he has felt at the unfortunate accidents which happened in two instances previous to his arrival at this place, having occasioned the death of two persons, and of his extreme solicitude that all possible pains may be taken to avoid in future not only accidents of a similar kind but all unauthorised acts of injury to the persons or property of the inhabitants of the Country through which the army may march. It is a very precious & important idea, that those who are called out in support & defence of the Laws, should not give occasion, or even pretext to impute to them infractions of the laws. They cannot render a more important service to the cause of Government & order, than by a conduct scrupulously regardful of the rights of their fellow Citizens and exemplary for decorum, regularity & moderation. The vindication of the just authority of the laws, by effectual yet legal means, will not be neglected; but all good Citizens must unite in the wish that none other may be employed.
The President is not unaware of the circumstances of justification or excuse which have attended the accidents to which an allusion has been had. They afford him indeed much consolation. Yet as it is always important to cultivate the confidence & affections of the Citizens at large, & as it is frequently very difficult to cause circumstances which justify or excuse to be properly & generally understood, it is desirable that there should be an increased vigilance and caution to avoid any thing that may require explanation.
These observations & sentiments I have the honor to communicate by the special direction of the President.
It has also been mentioned to him that among various false reports in circulation, contrived no doubt to check the zeal of the Militia for the service they are to perform, it is given out that the real ultimate intention is to employ them against the British posts or against the Savages; he therefore desires me to authorise & instruct you to declare in his name to the troops, that no such intention has been or is entertained that the sole object of their march was & is the suppression of the insurrection which exists in the western Counties in this State, & that their continuance in service will not be protracted a moment longer than is essential to this object.
In consideration of the difficulty of supplying with exactness certain small articles which enter into the composition of the ration, owing to the extent of the demand & the shortness of the time to provide, I have the President’s permission to inform you that whenever the state of supply will admit of it, there will be added to each ration of beef issued a quarter of a pound.
With great respect & esteem   I have the honor to be   Sir   Your Obedt. Servt.
Alexander Hamilton
His Excely.Governor Mifflin
